Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 5, the limitation of the phosphorous-containing solid flame retardant was already recited in parent claim.  
As to claim 7, the parent claim is completely silent to the polyols (a-1) and (a-2).  As such, the claim is rendered indefinite because it is unclear which polyol component is referred to polyols (a-1) and (a-2) which are different than polyols (a-3).  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 2, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,508,774 to Grabhoefer et al. (hereinafter “Grabhoefer”) in view of US 2013/0041058 to Emmrich-Smolczyk et al. (hereinafter “Emmrich-Smolczyk” and EP 0 627 451 (hereinafter “EP’451”) and US 2013/0041058 to 
Grabhoefer discloses a cellular polyurethane foam having a density of from 15 to 400 kg/m3 and being obtained from a composition comprising a polyol, a polyisocyanate, a blowing agent, a catalyst and a flame retardant agent (abstract; column 2, lines 40-45; column 6, lines 10-30, 50-55; column 7, lines 1-15).  The flame retardant agent comprises tricresyl phosphate and melamine (column 7, lines 1-15).  The tricresyl phosphate is a phosphate ester crystalline solid.  A decorative covering is provided and bonded to both surfaces of the cellular polyurethane foam by a hot-melt adhesive (column 3, lines 55-60).  The polyurethane shaped object is used in the automotive industries including headliners, door and wall trim panels, instrument panels, dashboards and engine compartment covers (column 8, lines 10-20).  
Grabhoefer discloses neither a cellular polyurethane foam catalyst comprising a tin ricinoleate catalyst nor a hot-melt adhesive composition.  
Emmrich-Smolczyk, however, teaches a composition for catalysis of the production of polyurethane foam comprising at least one tin ricinoleate and/or zinc ricinoleate and at least one further tin carboxylate which is different from tin 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a catalyst system disclosed in Emmrich-Smolczyk for the production of polyurethane foam of Grabhoefer motivated by the desire to provide the polyurethane foam having a uniform foam density.  
EP’451 discloses a moisture curable polyurethane adhesive composition comprising an aromatic polyisocyanate, a polyester polyol, a plasticizer, a tertiary amine catalyst and an optional polyether polyol wherein the polyester polyol is derived from the reaction of adipic acid and a diol (abstract and page 6, lines 25-30).  The aromatic polyisocyanate includes an isomer of carbodiimide modified diphenylmethane diisocyanate (MDI) in an amount not exceeding about 15% by weight of the aromatic polyisocyanate (page 4, lines 5-10).  The polyester polyol contains a neopentyl glycol adipate polyester with a molecular weight of 500 and hydroxyl number of 210 corresponding to the claimed low molecular weight diol having a molecular weight of 500 or less (page 4, lines 45-50).    The moisture curable polyurethane adhesive material is useful in bonding two dissimilar substrates (page 3, lines 30-35).  The moisture curable polyurethane adhesive material can be 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a moisture curable polyurethane adhesive disclosed in EP’451 to secure the polyurethane cellular foam to the decorative covering to each other motivated by the desire to provide excellent adhesion strength while maintaining good flexibility and resisting shrinkage. 
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grabhoefer in view Emmrich-Smolczyk and EP’451 as applied to claim 1 above, further in view of  JP 2007 002036 (hereinafter “JP’036”). 
Grabhoefer does not explicitly disclose a particle size of melamine powder. 
JP’036, however, teaches a flame-retardant polyurethane foam comprising polyol, polyisocyanate, a blowing agent, a catalyst, and a flame retardant (paragraphs 6-9).  The flame retardant comprises melamine powder having an average particle size of from 0.1 to 0.5 microns (paragraph 18). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the melamine powder having an average particle size of from 0.1 to 0.5 microns motivated by the desire to provide uniform distribution of the melamine powder within the polyurethane foam and thus higher flame retardant effect. 


Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The combined teachings of the prior art references fail to teach a hot-melt adhesive comprising a polyol component (A) containing a crystalline polyester polyol (a-1) obtained from a condensation reaction product of an aliphatic dicarboxylic acid having 10 to 12 carbon atoms and an aliphatic diol having 4 to 6 carbon atoms, and a polyether polyol (a-2), and a content of the polyether polyol (a-2) in the polyol component (A) is 30 mass% to 80 mass% based in 100 mass% or the polyol component (A).    
There is no motivation to modify the polyol component in the hot-melt adhesive to contain a crystalline polyester polyol (a-1) comprising a condensation reaction product of an aliphatic dicarboxylic acid having 10 to 12 carbon atoms and an aliphatic diol having 4 to 6 carbon atoms. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788